Case 5:21-cv-00175-JWH-KK Document 11 Filed 08/19/21 Page 1 of 2 Page ID #:31




 1
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT
 7
                           CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    KIM A.,1                                        Case No. EDCV 21-175-JWH (KK)
11                                Plaintiff,
                                                      ORDER TO SHOW CAUSE
12                         v.
13    KILOLO KIJAKAZI, Acting
      Commissioner,
14
                                  Defendant.
15
16
17          On January 29, 2021, Plaintiff Kim A. (“Plaintiff”) filed a Complaint
18   challenging the denial of Plaintiff’s application for Title II Disability Insurance
19   Benefits and/or Title XVI Supplemental Security Income by the Commissioner of the
20   Social Security Administration (“Defendant”). ECF Docket No. (“Dkt.”) 1.
21          On February 2, 2021, the Court issued a Case Management Order (“CMO”)
22   instructing Defendant to file a notice of service of the certified administrative record
23   (“CAR”) within ninety days of being served with the Complaint. Dkt. 9 at 1-2 (“The
24   Commissioner shall have ninety (90) days from the date of service of the complaint
25   in which to serve a complete copy of the certified administrative record on plaintiff
26   and electronically file a notice of service with the Court.” (emphasis in original)).
27   1      Partially redacted in compliance with Federal Rule of Civil Procedure
28   5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and
     Case Management of the Judicial Conference of the United States.
Case 5:21-cv-00175-JWH-KK Document 11 Filed 08/19/21 Page 2 of 2 Page ID #:32




 1         On February 3, 2021, Plaintiff filed proof of service of the summons and
 2   Complaint showing service was completed on February 3, 2021. Dkt. 10. However,
 3   pursuant to the Order 20-074 (“Order 20-074”) of the Chief Judge, the action was
 4   stayed until “the Commissioner of Social Security either: (a) files a proof of service
 5   showing service of the CAR on Plaintiff; or (b) files the CAR directly with the District
 6   Court.”
 7         On April 15, 2021, the Chief Judge issued Order 21-037 (“Order 21-037”)
 8   which lifted the stay imposed by Order 20-074 and ordered that for actions brought
 9   against the Commissioner that were filed in 2021, any outstanding CARs must be
10   produced within 120 days of the date of the order, i.e. August 13, 2021.
11         As of this date, Defendant has not filed a notice of service of CAR in
12   compliance with the Court’s CMO or Order 21-037.
13         Defendant is, therefore, ORDERED TO SHOW CAUSE in writing, on or
14   before August 26, 2021, why Defendant failed to file a notice of service of the CAR.
15   Defendant is cautioned failure to timely respond to this Order may result in entry of
16   default, pursuant to Federal Rule of Civil Procedure 55(a), and/or sanctions.
17
18   Dated: August 19, 2021
19                                            HONORABLE KENLY KIYA KATO
                                              United States Magistrate Judge
20
21
22
23
24
25
26
27
28
                                                 2
